Exhibit March 19, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549-0405 Commissioners: We have read the statements made by Silver Butte Co., Inc. (the “Company”) which we understand will be filed with the Securities and Exchange Commission, Pursuant to Item4.01 of Form 8-K, as part of the Company’s Form 8-K/A dated March 19, 2008.We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, LeMASTER & DANIELS PLLC /s/ LeMASTER & DANIELS PLLC
